DETAILED ACTION
	This action is responsive to 03/02/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display device that is capable of properly determining an amount of precharge according to a pattern of image frames.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose “A display device comprising: first pixels coupled to data lines and a first scan line;  5second pixels coupled to the data lines and a second scan line; a data driver configured to sequentially supply, to the data lines, first data voltages corresponding to first grayscale values of the first pixels and second data voltages corresponding to second grayscale values of the second pixels;  10a scan driver configured to supply a first scan signal to the first scan line, and supply a second scan signal to the second scan line; and a precharge controller configured to determine a width of a pulse of the second scan signal, based on a comparison result of the 15second grayscale values and previous frame grayscale values and a comparison result of the first grayscale values and the second grayscale values”, as recited in independent claim 1. Claims 2-8 depend from and further limit claim 1, and are therefore equally indicated as allowable.
Representative prior art includes Shin et al. (US Pub. 2015/0116386), which is commonly assigned with the instant application to SAMSUNG Display Co.; Ltd., and which teaches a gate driver 300 (figs. 1-3) that generates a precharge signal (e.g., an Nth precharge signal PG[N] based on a previous data signal corresponding to a previous gate line and a present data signal corresponding to a present gate line, and the gate driver adds the precharge signal and a non-precharge signal to generate a gate signal (GOUT[N]), wherein a width of a high duration of the precharge signal varies based on a difference between the present data signal and the previous data signal. Shin does not teach or suggest the limitations underlined above.
Independent claim 9 recites “A display device comprising: first pixels coupled to data lines and a first scan line; second pixels coupled to the data lines and a second scan line; a data driver configured to sequentially supply, to the data 10lines, first data voltages corresponding to first grayscale values of the first pixels and second data voltages corresponding to second grayscale values of the second pixels; a scan driver configured to supply a first scan signal to the first scan line, and supply a second scan signal to the second scan line; 15and a precharge controller configured to determine a width of a pulse of the second scan signal, based on a comparison result of the first grayscale values and the second grayscale values.” The prior art of record fails to teach 
Finally, independent claim 15 recites “A display device comprising: pixels coupled to data lines and a scan line; 15a data driver configured to supply data voltages corresponding to grayscale values of the pixels to the data lines; a scan driver configured to supply a scan signal to the scan line; and a precharge controller configured to determine a width of a 20pulse of the scan signal, based on a comparison result of current frame grayscale values and previous frame grayscale values of the pixels.” Similarly, none of the references of record teaches or suggests the limitation underlined above with respect to claim 15. Claims 16-20 depend from and further limit claim 15, and are equally indicated as allowable.
The closest prior art for claims 9 and 15 is Pyun et al. (US Pub. 2016/0063960), which is commonly assigned with the instant application to SAMSUNG Display Co.; Ltd., and which teaches a data comparing part 231 within a timing controller 200, that determines a width of a gate level shifting signal (GLS) based on a difference between grayscale of previous data DATA[N-1] and grayscale of present data DATA[N], wherein the pulse width of the gate level shifting signal GLS may increase as the difference increases, the data comparing part 231 may output the GLS to a gate driver 301, wherein the GLS is used to determine a first preliminary charging period during which a gate level shifter 311 of the gate driver 301 outputs an adjusted gate-on voltage that may be smaller than the gate-on voltage VON, wherein the adjusted gate-on 
With respect to independent claim 9, Pyun fails to teach or suggest that the first grayscale and the second grayscale corresponds to pixels associated with a first scan line and a second scan line respectively, rather, the first grayscale and the second grayscale in Pyun correspond to first and second data charged to the same pixel. With respect to both claims 9 and 15, Pyun fails to teach the limitation reciting determining the width of a pulse of the scan signal based on a comparison result of current frame grayscale values and previous frame grayscale values of the pixels, rather, in Pyun, it is the width of the gate shifting signal that is determined based on previous and current grayscales, and then used to adjust the level of the gate-on voltage during a first preliminary charging period. Therefore, Pyun fails to teach the limitations underlined above with respect to claims 9 and 15.
Other representative prior art include the following:
Lee (US Pub. 2007/0046609) teaches a display device that includes an image signal modifier for modifying input image based on the difference between the input image signal for a pixel in a first row and the input image signal for the pixel in an adjacent row, wherein gate-on voltages include a precharging voltage and a main charging voltage, the main charging voltage for the first row overlapping the precharging voltage for the second row and the precharging voltage for the first row overlapping the main charging voltage for the second row for a predetermined time.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627